 336DECISIONS OF NATIONALLABOR RELATIONS BOARDStouffer Restaurant and Inn CorporationandHotel,Motel & Restaurant Employees Union,Local 151,AFL-CIO. Case 10-CA-10281April 29, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn January 8, 1974, Administrative Law JudgeSamuel M. Singer issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge exceptasmodified herein, and to adopt his recommendedOrder.The Administrative Law Judge found that Supervi-sor Bacon's inquiry of employee Dennard on July 9,1973, if she knew anything about the Union andstatement to her that "no other Stouffer's but onehad a union" violated Section 8(a)(1) of the Act. Wefind merit in Respondent's exception to this finding.The complaint alleged a number of 8(a)(1) viola-tionsby certain of Respondent's supervisors oncertain dates but made no reference to any conductby Bacon on July 9. It was thus specificin allegingthedates on which a supervisor's conduct wasalleged asviolative of the Act and was not couchedin languagereasonably susceptible to the interpreta-tion that any incidents occurring on other dates wereadditional violations. Although Respondent was ableto cross-examine the witness testifying about theincident and able to put on a rebuttal witness, it doesnot appear that theissuewas fully litigated in thesecircumstances. Rather the record indicates that theevidence relating to the incident was introduced asbackground evidence to determine the purpose of ameeting Bacon later set up between Dennard,employee Crowley, General Manager Welty, andResident Manager Fox at which Welty was alleged tohave unlawfully interrogated Dennard. Hence it wasmerely incidental to the issue concerning the allegedviolation by Welty. Furthermore the General Coun-1The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,sel neither sought to amend the complaint to allege aviolation based on the incident nor contended theincident constituted a violation in his brief to theAdministrative Law Judge.Under these circumstances, we must conclude thatthequestionofwhether Bacon's question andstatement to Dennard violated Section 8(axl) of theAct was not properly before the Administrative LawJudge. Accordingly, we shall reverse the Administra-tiveLaw Judge's finding that a violation occurredwith respect thereto.Respondent takes exception to the AdministrativeLaw Judge's conclusion that GeneralManagerWelty's July 9 inquiry as to whether employeeDennard previously belonged to a union and whereshe joined it violated Section 8(a)(l) of the Act.Wefind merit in this exception and accordingly reversethis finding by the Administrative Law Judge.The record reveals that on July 9 Welty andResident Manager Fox had a meeting with employ-eesDennard and Hornsby. The initial portion of themeeting consisted of a discussion of operationalproblems of the hotel during which the employeesraised complaints about the inadequacy of supplies(linen, soap, stationery, etc.) and the feeding situa-tion (quality and variety of food, available eatingareas,etc).Welty promised to look into theircomplaints.At a point in the conversation the topic turned tounionism and Welty asked Dennard, who had beenwearing a union button and who was prominent intheUnion's organizing efforts, whether she hadpreviously belonged to a union. When she replied inthe affirmative he asked her "where about" andDennard gave the name of the employer for whomshe worked when previously a union member. Therethen followed a discussion on the subject of unionismin general, which the Administrative Law Judge didnot find to involve coercive statement. The Adminis-trative Law Judge apparently reasoned however thatWelty's initial inquiry constituted coercive interroga-tion.We do not agree.The record reveals that both Dennard and Horns-by made no attempt to conceal their support for theUnion and in fact openly wore union buttons. In thiscontext we conclude that Welty's question was nomore than an introductory one to the discussion ofunionism in general. We therefore find, contrary tothe Administrative Law Judge, that Welty's questiondid not violate Section 8(a)(1) of the Act.2Inc., 91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the recordand find nobasis for reversing his findings.2Member Jenkins would affirm the Administrative Law Judge in findingboth of theviolations which are here dismissed.Bacon's interrogation ofReid was in fact fully litigated, to the extent it is difficult to see what further(Continued)210 NLRB No. 49 STOUFFER RESTAURANT & INN CORPORATIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Stouffer Restaurantand Inn Corporation, Atlanta, Georgia, its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.litigation would have been possible. There is thus no denial of due processto Respondent in finding the violation.The interrogation of Dennard abouther prior union activities and the location of them is not excused by the factthatDennard was an open supporter of the Union,nor by the fact thatfurther discussion of unionism in general occurredDECISIONSAMUEL M. SINGER, Administrative Law Judge: Thisproceeding, with all parties represented,was heard beforeme in Atlanta, Georgia, on October 23-25, pursuant tochargesfiled July 17 andcomplaint issued September 17,1973.1The issue litigated was whether Respondent,through certain conduct(including interrogation, surveil-lance,promises of benefits,and threats of reprisals)interferedwith,restrained,or coerced employees inviolation of Section 8(axl) of the National Labor Rela-tions Act, asamended.All parties appeared and were afforded full opportunityto be heard,examine and cross-examine witnesses, andintroduce evidence.Briefswere received from GeneralCounsel and Respondent on December3.Uponthe entirerecord2 and from my observation of the testimonialdemeanor of the witnesses,Imake the following:FINDINGSAND CONCLUSIONSI.BUSINESSOF RESPONDENT; THE LABORORGANIZATION INVOLVEDRespondent,an Ohio corporationwith officeand placeof businessin Atlanta,Georgia,is engaged in the businessof lodging and feeding transient guests.During the 9-month period preceding issuanceof thecomplaint,Respondent'sgross revenues exceeded$500,000;and itspurchasesdirectlyfrom suppliers outside Georgia exceeded$50,000. I find,as Respondent admits,that at all materialtimes it has been and is engaged in commerce within themeaningof the Act.Hotel,Motel & Restaurant EmployeesUnion, Local 151,AFL-CIO (Union),isa labor organization within themeaning ofthe Act.1Unless otherwise noted,all dates referto 1973.7Transcript correctedby my orderon notice dated November 30.sA "banquet houseman"setsup and readies rooms for meetings,banquets,and other functions.4The abovefindings are basedprimarilyupon the testimony of Bacon,to the extentcredited.BothBacon andReid impressed me as witnessesprone to exaggerate and shapetheir testimony to advance their interests-II.THE UNFAIR LABOR PRACTICESA.The Facts1.Introduction;managerial hierarchy337Respondent,operating some 13 inns as well as numerousrestaurants around thecountry,opened itsAtlanta facility(the one here involved)on October2, 1972.That inn orhotel has three main departments; (a) room division-han-dling housekeeping, laundry,maintenance,and front desk;(b) food and beverage-handling restaurants and cocktaillounge;and (c)accounting.Roy Welty,general manager,isthe"number one" man,and Thomas Fox, residentmanager in charge of the room division,the "number two"man. Among the other managerial officials involved in thisproceeding are Gene Perkins, room service supervisor;William Tillery, laundryroom supervisor;and CliffordBacon, banquet service assistant.2.SupervisorBacon'sMay 10 conversation withemployee ReidInApril or May 1973, the Union beganto organizeRespondent's employees.Among themost activeemployeeorganizerswas LawyerReid,a banquet houseman workingunder Bacon.3Bacon testifiedthat "[e]verybodyknew" ofReid's union roleand that he personallysaw Reid passingout union cards.On May10,Reid and Bacon had a general discussionabout Reid's job in the hoteland his rolein the Union.Reid complained that he was hard pressedfor money andneeded a betterpaid job(specificallymentioning the bellstaff),and indicatedthathe was having second thoughtsabout the Union becausehe was"losing a lot of time"without beingcompensatedfor it."Bacon said that"if they[theUnion] think you are valuableenough to them, I'msure they will pay you. What I woulddo is have aconfrontation with them."Reid then asked"how bad,Stouffer'swanted the unionstopped"-indicating that hehad "quite a bit of influencewith the blackpeople." WhenReid asked if Bacon could set up a meetingwith GeneralManagerWelty,Bacon said he woulddo thatso "you [i.e.,Reid] can tellhim in your own words exactly what youwant to do and how you want to do it."Bacon also saidthat sofar as thebellman positionwas concerned, hewould beglad to transferReid to anydepartment thatwould have him, but that Reid wouldhave to discuss thematter directly with Welty.4In the course of his conversationwith Reid,Bacon askedhim how the Unionwas coming along,how many cards theUnion had,and "who were some of the people that signedcards."WhenReidsaid he "couldn'ttell"him, Baconcommented, "Well, I understand that." 5-Bacon that of his Employer and Reid that of the Union by which he wasemployed(as paid organizer)at the time of the hearing.Ido not creditReid's testimony to the effect that Bacon had offered him a bellmanposition,his testimony on this point being unconvincing.To begin with,Bacon, as banquet service assistant,was hardly in a position to make suchofferSBased on Reid's credited testimony. Although Bacon could not(Continued) 338DECISIONSOF NATIONALLABOR RELATIONS BOARD3.General ManagerWelty's June 8 meeting withReidBacon testified that he reported to General ManagerWelty that Reid "was sort of dissatisfied with the unionand . . . wanted to talk to [Welty]."8 On June 8, Weltymet with Reid and, among other things,discussed Reid'sdire financial situation,his desire to transfer to the bellstaff for which he had sought Bacon's assistance,7 andReid's union activities.Weltytestifiedcredibly:Following our general discussion on general topics, Itold Lawyer Reid that Mr. Bacon had told me thatLawyer had questions in his mind as to his continuingunion activities and Lawyer did admit to this in thismeeting. . . .He wasn't sure whether he had done theright thing in having a number of employees sign cards.He told me that he had been successful in gettingemployees to sign cards and he could be just assuccessful in getting the employees to change theirmind.However, he stated it was a problem to him as tohow he could do this whenone timehe told theemployees he thought it was a good idea to sign a cardand then for him to go back to them the second timeand tell them, no, it's not a good idea.... And Irelated to Lawyer Reid that people can make mistakes.You can make errors.One of the biggest things aperson can do is to admit to themselves, hey, I made amistake and to admit it and not be hesitant to go backand tell somebody,Imade a mistake.Thiswasn'tsomething that anyone should be ashamed of. Actually,itwould improve a person's stature in other eyes if aman is big enough to admit he made a mistake or errorin judgement. He now had a different view or betterview or something that had caused him to change hismind....He wasn't sure.He wasn't entirely sure ofthis at that time and I gave him some examples ofwhere people had changed their mind, where they willthink differently about something at different times.In giving "examples of where people have changed theirmind," Welty cited the case of Larry Moore, at the time anassistant bell captain and supervisor at Stouffer, who, whileemployed at another Atlanta hotel (Marriott Motor), wasactive in the Union but then abandonedit.Moore againbecame active in the Union when it began to organizeRespondent. Reid testified credibly and without substan-.remember"mqumng"as to any signaturecards that [Reid]had beenobtaining" and "how manycards had been signed,"he did not explicitlydeny making these inquiries.6According to Welty,Bacon said that Reid "had second thoughts"abouthis union activity, that Reid "didn't reallyknow what he was going toget out ofit," and that Reid "felt that maybehe had made a mistake and... wanted to talk to[Welty] about it."TAccordingtoReid, he would haveearned $50 morea week as bellman,mostly in ups.8 1 donot credit Reid's furthertestimony thatWeltyin the June 8conversation, like SupervisorBaconin the prior May 10conversationsupra,In.4), also offeredReid abellman position.In both cases,I rely notonly on thecomparativedemeanor of the witnesses,but on the inherentprobabilities.That Weltymade no such offer is evidenced by Reid's owntestimony thatseveral days after hisJune 8conversationwithWelty (onJune 13),Reid complainedto Baconthat Respondenthad hired two newbellmen without offering the job tohim although (in Reid's words) "I hadalreadyapplied"for the position. Reid subsequentlyalso complained totialcontradiction that Welty asked himifhe was "aware. that Larry Moore was activein . . . union organizing[atMarriott]"; and whetherhe knew that Moore "wasdemoted from the position which he held there in the hoteland . . . was alsofired from the hotel."When Reiddisclaimed knowledge,Welty "went on to then say that thisiswhy,I think, that Larry hascome here to Stouffer's andtaken his frustrations out on Stouffer'sbecause of hispast." Welty added thatthe fact that Moore was married toa black woman"is a part of his personal frustration." Hethen said that these"past frustrations"impelled Moore tobecome "so active in the union"at Stouffer;and that "if Ihad known this guy before hecameto the hotel I neverwould havehired him."Also according to Reid, Welty statedthat he could notunderstandwhy anotherStouffer employee,Karen Long(infra,sec. A, 7), had become "so active in the Union" sincehe had granted herrequest to transfer from waitress tobellhop and felt that she"seeminglygot everything shewanted.""4.Welty'srequest that Reid give a statement toRespondent's attorneyOn June 7, the Union filed a petitionfor an electionamong Respondent's employees in an appropriate unit.While the petitionwas pending,Respondent sought anadministrative determination that the Union's showing ofinterestwas taintedby the prounion activities of LarryMoore,then a supervisor(assistant bell captain).On July3,GeneralManager Welty asked Reid whetherhe wouldbewilling "to testifyto our lawyer"thatMoore hadengaged in union activities.Welty asked whether herecalledthat the Companyhad posted a notice tothe effectthat "any supervisor or anymember of management thatengaged in union activitieswould be subject todismissal orfiring."When Reidsaid he "did remember,"Welty said,"all I want, just tell the attorney what you know aboutLarry's activitiesin the union and we can havehim fired."8The recordindicatesthat Reid did not give the requestedstatement.io5.Interrogation of employees Dennard andHornsbyby CompanyOfficials Bacon,Welty, andFoxa.On July 9, as she was getting off the elevator,CarrieWelty that he "was supposed to get the nextjob,"but Welty disputed this,saying that he "wasn't under that impression."Welty testified that he toldReid that apart from the fact that Reid "wasn't there when the openingsbecame available," Reid would first have had to improve his attendanceand tardiness record before he could even be considered for a bellmanposition.Reid admitted that he had been"tardy or late numerous times"and that management had complained about this.9Based on Reid's credited testimony.While Welty admitted asking Reidfor a statement concerning Moore's union activities,he denied telling Reidthat he wanted the statement so that Moore could be fired. According toWelty, he did not tell Reid why the Company wanted the statement, noradvised him that he had the right to decline giving one.10The Regional Director in the representation proceeding found that theUnion had made an adequate showing of interest without counting thecards allegedly obtained by Moore and dismissed Respondent's contentionthat the petition was "tainted."The election had not been conducted at thetime of the instant hearing. STOUFFER RESTAURANT & INN CORPORATION339Dennard, a floor supervisor, working under ExecutiveHousekeeper Baranski,11 stopped Supervisor Bacon on thefloor.Dennard complained that she was "having prob-lems" withher girls and was not getting the "backing" ofMrs. Baranskiin rectifying her complaints. Bacon suggest-ed that she talk to General Manager Welty, volunteering toarrange a meeting withhim. When Dennard indicated thatshe wantedtwo other "inspectresses" present, Bacon saidthat this was agreeable.During the conversation Baconasked Dennardif she knew "anything about the Union,"adding that"no other Stouffer's but one had a union."Baconhad previouslyseenDennard wear a unionbutton.12b.Later on the same day, Dennard and inspectressHornsby met with General Manager Welty and ResidentManagerFox in the ballroom. Welty testified that becausehe and Fox "were aware" that the two employees had beenwearing unionbuttons, they were "somewhat apprehensiveand a little bit nervous as to why they wanted the meeting[and] what the content of the meeting was going to be." Atthe outset of the meeting the two employees mentionedtheir problems with the maids on the floor and the failureof Mrs. Baranski to back them up when the maids got outof line.They also complained about inadequacy of supplies(linen,soap, stationery, etc.) and the "feeding situation"(quality and variety of food, available eating areas, etc.).Welty "promised" to look into their "complaints." In thecourseof the 20- or 30-minute meeting, Welty askedDennard whether she had previously belonged to a union.When she said "yes," Welty asked "where about" andDennard named the employer. To Welty's inquiry what theUnion had done for her, Dennard said that it had helpedher get a raiseand better job. Welty then said that theunionorganizers were from out of town (Chicago, Detroit,Miami) and that when they call a strike they would not bearound; that they lived in "fine houses" and drove "bigcars"and had "criminal records"; and that the employees'union dues would be higher than the Union had indicatedtheywould be.Welty offered to show Dennard andHornsby the kind of contract the Union had signed withanother hotel in Atlanta.136.SupervisorTillery's conversations withemployeesCrowley and ThomasEmployee Crowley, a houseman,14 testified that while inthe employees'elevator on May 25 or 26Tillery,supervisorof the laundry department, observed her union button andasked if she was "going to join that thing." When sheanswered, "yes," Tillery asked whether she knew thatGeneralManagerWelty "could fire [her] for that."Employee Jo Ann Thomas, another houseman, testifiedthat in mid-June Tillery made a similar remark. Pointing tothe union pin on her uniform, Tillery asked if she was "intheUnion."When she answered she was, Tillery said "itwas best for [her] to get out of the Union before we [were]all . . . fired."Tillerydenied the conversations attributed to him,asserting that he did not even know a Jo Ann Thomas. Heacknowledged that he was in daily "contact" with as manyas 300 employees. While first disclaiming any conversa-tions whatsoever "insofar as union activities" are concerned-including on such matters as whether employees "couldnot join or could join" a union 15-he later admitted callingat least one meeting of employees in his department to tellthem that "[a]nytime they had a question [he] couldreasonably answer [he] would do so," whether it involved"Union or anything pertaining to their job." Based oninherent probabilities, as well as comparative demeanor ofthewitnesses,16 I credit the testimony of Crowley andThomas rather than that of Tillery.7.Supervisor Perkins' conversations with employeeLonga.Karen Long, a bellhop, testified that on May 15Room Service Manager Perkins asked her if she signed acard, "who else [she] had signed up," and what she knew"about a union." Perkins went on to say that "even if theUnion got in . . . [the employees] wouldn't get morebenefits" and that the Company "could fire anybody theywanted to." 17 Perkins admitted that he had "stopped"Long to talk to her about the Union but claimed that heonly asked her if she was "familiar with hotel unions ingeneral." According to Perkins, he had been "suspiciousthatmaybe [Long] was a Union participant" and,regarding himself "as a friend," told Long about thedisadvantages as well as benefits of unionization addingthat "I didn't want to see her get into something." Perkinsalso testified that Long went into a discussion whyRespondent "needed the union very badly."I credit the testimony of Long, who impressed me as anu It was stipulated that a "floor supervisor" (who oversees or checks thework of the maids,housemen,and inspectors)is a rank-and-file employee.12The above findings are based on credited portions of Dennard's andBacon's testimony.Bacon admitted that there"was some mention of theunion" in the conversation,but claimed it was raised by Dennard. Althoughhe could not recall what she said"about the union," he remembered hersaying that she"wanted to hear what Stouffer's had tosay orsomething,"adding,"That was the gist of it."While I credit Dennard as to the substanceof the conversation concerning the Union,I do not credit her testimony thatBacon instituted it and that she had no "particular reason" for talking tohim on that day. She admitted complaining that her maids were notfollowing her "routine instructions"and "feeling" that Mrs Baranski"wasn't backing" her.13Thefindingsas to this meeting are based on credited portions oftestimony given by the participants. While Welty and Fox stressed the workgrievances raised by the two employees, the latter(Dennard and Hornsby)stressedWelty's interrogations about a union. When asked by companycounsel whether"the subject of theUnion"was discussed in the meeting,Welty answered, "Not to my knowledge, no " Fox was more definitive inresponding to a like question on direct examination(he flatly stated thattherewas "no discussion at all about the union").His answer was moreguarded,however,on cross-examination when he replied,"Idon't believeso, no."14The duties of a "houseman" include hauling and supplying linen torooms and vacuuming floors.isAccording to Tillery, he had attempted to adhere to Respondent's"Do's and Don'ts" instructions to supervisorsisTillery gave the impression of studiously striving to avoid testifyingdeterimentally to Respondent's interests17The conversation took place in the Perkins home where Long wasbriefly renting a room;she had formerly worked for Respondent in Toledo,Ohio. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDessentiallytruthfulwitness.Perkins appeared hesitant,experiencing some difficulty in recalling the events.18b.Long also testified that on May 18, while havingbreakfast in the room service area with employee Smith (awaiter), Perkins called Smith aside and asked him "if wewere talking about the Union" and Smith said "no."Perkins then called Long aside and asked her the samequestion.When Long denied talking union to Smith,Perkins said that he did not want her "to solicit any of hisroom service waiters," and that she "stay out of the roomservice area."However, Perkins testified credibly thatSmith was on working tune in his work area listening to thephone while on duty.198.Maitre d' Peters' alleged interrogation ofemployee StevensonStevenson testified that Justine Peters, the luncheonmaitre d' in the restaurant where he worked as a waiter,had talked to him about the Union, but he wasindefiniteand vague as to the content, as well as timing and numberof these conversations. Stevenson generally describedPeters' "questions . . . [as] directed toward the Union,about what was happening, what meetings were takingplace, how I was doing with the Union." When pressed fordetails,he stated that she "would ask" whether he wasattending meetings,whether he was being paid for securingcard signatures, and whether he was "allowed to wear aunion button."Unable to identify and separate oneconversation from another, he explained, "I have norecollection . . . I don't have any idea what she said. Iremember what the conversations might have been aboutbut what was really said and what was said each time, howmany times, I don't recall."Apart from my reservations as to Stevenson's reliabilityas a witness,20 I find thatthe statementshe attributed toPeters, even if credited, are not chargeable to Respondent18 In an effort to discredit Long's denial that she was a paid employee ofthe AFL-CIO, Respondent called as its witness Cathy Crouch, the secretaryat an apartment house (to which Long moved at the end of June), whoallegedly overheard a conversation between Long and her superior at theapartment house. However, Crouch only testified that she overheard Longsay that she was "affiliated with AFL-CIO .. helping Stouffer's with alabor problem they had." According to Crouch, she "did not bear [Long]say she was paid by them."19 1 do not credit Perkins' testimony that the Union was "not at all"mentioned. Asked at one point whether he discussed the Union with Long,he said, "Not to my knowledge, no, I don't recall anything " Asked furtherwhether he was "suspicious" that Long was talking to Smith about theUnion, Perkins answered, "No, no, I don't think so20 In addition to Stevenson's vague and imprecise testimony, it is to benoted that Stevenson was fired for repeated "tardiness"; chargesallegingthat the discharge was discnminatorily motivated were dismissed by theRegional Director.21This restaurant, "on top of the hotel" is to be distinguished from the"Grog Shop" and "Coffee Grove" located on other floors22According to Food and Beverage Manager Burkett (RestaurantManager Marks' superior), this was routine company policy and if Peterssent anyone home she did so at the manager's direction.23These findings as to Peters' duties and authority are based on thecredited testimony of Food and Beverage Department Manager Burkettwho impressed me as a forthright witness Peters (who left Respondent'semploy in September to return to school) did not testify. Stevenson'stestimony on Peters' functions and authority, like his other testimony, wasvague.While first claiming that Peters "supervised the waiters' activities atlunch" on cross-examination he admitted that he was not really "familiarwith the duties of a supervisor " He also admitted thatthe restaurantsince the preponderance of credited evidence does notsupport a finding thatPeters was a supervisor as claimedby General Counsel.Peters, a22-year-old college student,workedas a hostess until she became the luncheon maitred' at the "590 WestRestaurant"21 She worked under thedirection of Jim Marks,the day manager,and on Marks'day off (or in emergencies when he was unavailable) underGeorge Burkett,Respondent's food and beverage depart-ment head,so that Peters was "pretty much"covered at alltimes in the restaurant.As maitre d', Peters would takereservations,seat guests,set up lunch menus, help waiterswith bringing drinks and food to tables, and review menuswithwaiters at the"lineup"before the dining roomopened.The restaurant manager,not Peters, assigned thewaiters to their stations and it was he who would sendwaiters home who were late for"the lineup." 22 Peters hadno authorityto hire,fire,transfer,promote,or disciplineemployees 23I find and conclude that General Counsel has failed toestablish that Peters was a supervisor or agent for whoseactionRespondent is accountable.SeeThe Little RockDowntowner,Inc.,145NLRB1286, 1289-91, enfd. 341F.2d 1020 (C.A. 8, 1965),and cases therein cited.Even if,as General Counsel claims,Peters' duties included sendingwaiters home whentardyfor lineups,this authority was ofa "routine" or "perfunctory"nature not"elevat[ing] arank-and-file employee into the supervisory ranks."UnitedResources,Inc. and Country Club of Miami Corporation,200NLRB No. 142 (JD)24B.Conclusions1.I find that Respondent, through its officials andsupervisors, engaged ininterference, restraint, and coer-cion, in violation of Section 8(a)(l) of the Act, by thefollowing acts and conduct:a.GeneralManager Welty's statement to employeemanager(Marks daytime and Guy nighttime)would direct hun how toperform andwould reprimand him if he did not performproperly. LikeBurkett,Stevenson testified that it "was supposed to be standardprocedure"to send home waiters late for lineup,but claimed that this"wasn't always carriedout." He recalled two instances when Peters sent himawayfor tardiness but there is no evidence that Peters did not first consultthe restaurant manager(Marks).Conceding that Marks brought about hisdischargefor tardiness(supra,In. 20),Stevenson did not claim that Petersplayed anyrole in the discharge.24At the conclusion of General Counsel'scase and again afterRespondent adduced testimony,Idismissed the complaint allegation thatRespondentunlawfullythreatened reprisals through Parada(Rocquemore)Taylor,a personnel"supervisor,"on the ground that General Counsel hadfailed tomake ashowing that Taylor fallswithin thestatutorydefinition ofsupervisor. I adhere tomy ruling.Insofar as appears,Taylor is nomore thanapersonnel clerk performing routine tasks such as recruiting andinterviewing job applicants and checking their references. EmployeeWalker,the alleged target of her threat(she quoted Taylor as saying that she"didn'twant. .a union"and that Walker "would lose" her job if shejoinedone), herself testifiedthat Tayloronly gave her the job applicationand related forms,"explained some of the things ... about insurance," andafter looking overthe completed application referred her to others whointerviewed and hired her. It is clear that Taylor was neither a supervisornor an agent in a "strategicposition totranslate[to employees]the policiesand desires of management." The LittleRockDowntowner, Inc., supraat 1290-91. "I"he fact that sheidentifiedher interests with those ofmanagement insofar as the Union was concerned and acted in the interestof Respondent-but insofar as it appears without Respondent's knowledgeor consent-did not make her an agent of Respondent so as to renderRespondent responsible for her conduct."(/bid ). STOUFFER RESTAURANT &INN CORPORATION341Reid in hisJune 8 interview with Reid(supra,sec. A,3) thathe would not have hired Larry Moore if he had known ofMoore's background and activities at his prior place ofemployment (Marriott). Although Welty referred to non-union relatedincidents inMoore's past, such as his"personal frustrations" (a biracial marriage and a demo-tion and discharge)he also stressedMoore's "active" rolein theprior organizationaldrive at Marriott. There is noevidence that Moore was a Marriott supervisor at the time(nor indeed that he was hired as supervisor and worked assuch at the outset of his employment at Respondent); inany event,Welty basedhis resentment against Moore onhis union activitiesgenerally rather thanon his unionactivities as supervisor.25b.SupervisorBacon'sMay 10 questioning of Reidabout the Union as to how many cards the Union had, andwhich employees had signed them(supra,sec. A,2), withoutaffording the employee proper safeguards such as freedomfrom reprisalsifhis answers did not satisfy Respondent.c.Bacon's July 9 inquiry to employee Dennard if sheknew anything about the Union, pointing out that "noother Stouffer's but one had a union"(supra,sec.A,5,a).d.General Manager Welty's July 9 inquiry to Dennardas to whether she previously belonged to a union andwhere she had joined one(supra,sec. A,5,b).e.Supervisor Tillery's questioning of employee Crow-ley in late May whether she was joining the Union, coupledwith the remark that General Manager Welty "could fire"her for joining it(supra,sec. A,6).f.Tillery's similar inquiry of Thomas in mid-Junewhether she was "in the Union" and his warning that "itwas best for [her] to get out of the Union before we [were]all . . . fired"(supra,sec. A,6).g.Supervisor Perkins' May 15 interrogation of employ-eeKaren Long as to whether she signed a union card,"who else [she] had signed up," and what she knew "abouta union";and his furtherstatementand warning that"even if the Union got in ... [the employees] wouldn't getmorebenefits" and the Company "could fire anybody theywanted to"(supra,sec. A,7).262.I find that the following allegations in the complaint,claimed to constitute interference, restraint, and coercionviolative of Section 8(a)(1), are not supported by therecord.a.The allegation (complaint paragraph 11) that Gener-alManager Welty on June 8 "solicited individual employ-ees to talk against the Union to fellow employees." Thecredited evidence shows that Welty and employee Reid onthat date discussed Reid's uncertainty as to whether he"had done the right thing" in convincing his fellowemployees to sign union cards; and that Welty pointed toways and means by which Reid could "save face" with hisfellow employees by leaving the Union-advice given byWelty in response to the employee's inquiry and privilegedas freespeech and legitimate argument.b.The allegation (paragraph 13) that Supervisor Baconon May 10 and Welty on June 8 "promised increased pay25The statute does not, of course, protect a supervisor from dischargebecause he engages in union activities SeeTexas Gulf Sulphur Company,163NLRB 88, 92-9326There is no ment in Respondent's contention (br, p 9) that Perkins'statementsshould not be construed as coercive because Perkins, in whoseto its employees if they would talk against the Union." Thecredited evidence shows that while Reid's transfer to thebetter paid bell staff position was touched on both times,no promise or commitment of any kind was made toReid-certainly not as an inducement to dissuade fellowemployees from engaging in union activities.c.The allegation (paragraph 8) that Welty on July 3"threatened its employees with discharge"if they engagedin union activities. According to General Counsel's witnessReid,Welty on July 3 requested him to give a statement toRespondent's attorney to the effect that Larry Mooreengaged in union activities so that he could have him fired.Since Moore was at the time in question a supervisor, hisdischarge for the stated reason was privileged(supra,fn.25). There is no claim that Respondent had used undue orunlawful pressure in soliciting Reid's statement.d.The allegation (paragraph 10) that SupervisorPerkins on May 18 "created the impression of surveil-lance"of union activities and engaged in other relatedillegalacts.The credited evidence(supra,sec.A,7,b)establishes that Perkins merely asked Karen Long whethershewas talking "union" with another employee (Smith)while the latter was on worktime and that he further toldher not to solicit employees in his work area, presumablyunder like circumstances-a legitimate and reasonableemployer inquiry and direction.e.The allegation (paragraph 7) that Maitre d' Petersinterrogated employees. As noted(supra,sec.A,8), evenapart from my reservationsas tothe reliability of thetestimony of Stevenson (the only claimed target) on thematter in issue,Peters was not a supervisor or agent forwhose coercive conduct Respondent is accountable (seesupra,sec. A,8).CONCLUSIONS OF LAW1.By coercively questioning employees concerningtheir union sympathies and activities, by threatening them(directly and imphedly) with reprisals for engaging in suchactivities,and by giving employees the impression offutility of continued union adherence and activity, Respon-dent has interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7,in violation of Section8(axl) ofthe Act.2.The aforesaid violations are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.3.Ithas not been established that Respondent hasviolatedSection 8(a)(1) of the Act by the conductdescribed insection II,B,2.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend the customary ceaseand desist order in cases of this nature, designed toeffectuate the policies of the Act.home Longresided at the time,was a "friend." Suchstatements "from afriendly source may carry agreateraura of reliabilityand truthfulness andmay therefore in a sense be doubly effective."Caster Mold &Machine Co.,Inc., 148 NLRB 1614, 1621. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon thebasis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of theAct, I herebyissue thefollowing:to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXORDER 21Respondent, Stouffer Restaurant and Inn Corporation,its officers,agents,successors, and assigns,shall:1.Cease and desist from (a) coercively questioningemployees concerning their union sympathy and activity;(b) directly or impliedly warning and threatening themwith reprisals for joining a union or engaging in unionactivity; (c) coercively giving the impression of futility ofcontinued employee adherence to and activity on behalf oftheir chosen labor organization; and (d) in any other likeor related manner interfering with, restraining, or coercingemployees in the exercise of any of their rights underSection 7 of the Act.2.Post in its premises, in Atlanta, Georgia, copies ofthe attached notice marked "Appendix." 28 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof,and be maintainedby it for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.3.Notify said Regional Director, in wrting, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.27 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, recommendations,and recommended order which followherein shall, as provided in Sec 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and Order, andall objections thereto shall be deemed waived for all purposes.28 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted PursuantNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentAfter a trial before an Administrative Law Judge, at whichallsideshad the chance togive evidence,ithas beendecided thatwe have violated the National LaborRelationsAct, and we have been ordered to post thisnotice.WE WILL NOT coercively question our employeesconcerning their union sympathies or activities.WE WILL NOT, directly or indirectly, warn ouremployees about reprisals(including discharge) forjoining a union or engaging in union activities.WE WILL NOTcoercively give our employees theimpressionof futilityof joining a union or engaging inunionactivity.WE WILL NOT in any like orrelated manner interferewith,restrain,or coerce our employees in the exerciseof any of their rights under the Act.STOUFFER RESTAURANT ANDINN CORPORATION(Employer)DatedBy(Representative)(Title)This isan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the dateof posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701,730 Peachtree Street, N.E.,Atlanta,Georgia 30308,Telephone404-526-5750.